Citation Nr: 0403240	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  99-18 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from January 1955 to January 1959.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 1999, a statement 
of the case was issued in August 1999, and a substantive 
appeal was received in September 1999.  The Board therefore 
has appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

In his substantive appeal, the veteran originally requested a 
Board hearing.  However, he later waived the request in an 
October 2003 written communication.

For reasons explained below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part. 


REMAND

A September 1956 service medical record shows an impression 
of myofasceitis with tenderness in the veteran's right para-
lumbar area.  The Board notes that the veteran has not yet 
received a VA examination with regard to low back disability 
claim, although he has requested one.  A VA examination is 
needed to ascertain if there is a current disability and if 
so, whether or not it is related to service.  In view of the 
fact that service medical records do document low back 
complaints, the Board believes that such an examination is 
necessary in this particular case pursuant to 38 C.F.R. 
§ 3.159(c)(4) (2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  
 
2.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of any 
current low back disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests, 
including x-rays, should be accomplished 
if medically feasible.  All examination 
and special test findings should be 
clearly reported, and the examiner should 
clearly indicate whether a diagnosis of 
current chronic low back disability can 
be made.  If so, after reviewing the 
record (to specifically include service 
medical records), the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such current 
chronic low back disability is related to 
the low symptomatology documented during 
service.  A rationale should be furnished 
to address the nature (chronic versus 
acute) of the inservice symptoms and any 
relationship to any current chronic low 
back disability found on examination. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




